Mr. Justice Wolf
delivered the opinion of the court.
This was an application for a writ of certiorari. It involved the question of what sort of guarantor Mr. Rosaly became by reason of an instrument which he had signed and the petitioner alleged that the judgment violated the provisions of section 1723, paragraph two, of the Civil Code in connection with section 1111 of the same Code. There was no question of procedure involved. Hence this court is without jurisdiction to review the case and the writ of certiorari must be annulled.

Writ annulled.

Chief Justice Hernández and Justices Figueras, MacLeary and del Toro concurred.